Exhibit 10(b)
EXECUTION COPY
lhgraphic.jpg [lhgraphic.jpg]


June 30, 2020
Mr. Naveen Chopra
c/o last address on file
with the Company
Dear Mr. Chopra:
Reference is made to that certain employment agreement between you and the
Company dated June 30, 2020 (your “Employment Agreement”). All defined terms
used but not defined herein shall have the meanings set forth in your Employment
Agreement, as applicable.
This letter is to confirm our understanding, notwithstanding any provision in
your Employment Agreement, that you shall receive a one-time lump sum payment in
the amount of Two Million Dollars ($2,000,000), less applicable withholdings and
deductions, payable within ten (10) days of the Effective Date (the “Signing
Bonus”). In the event that you resign employment with the Company other than for
Good Reason during the first twelve (12) months following the Effective Date,
you must repay the Signing Bonus. In the event that you resign employment with
the Company other than for Good Reason thirteen (13) to twenty-four (24) months
following the Effective Date, you must replay fifty percent (50%) of the Signing
Bonus.
This letter is also to confirm our understanding, notwithstanding any provision
in your Employment Agreement, that you shall receive a one-time special equity
award in the form of Restricted Share Units (RSUs) of ViacomCBS Class B common
stock with a grant date value of Four Million Five Hundred Thousand Dollars
($4,500,000).  Such award shall be granted on the tenth (10th) business day
immediately following the Effective Date and the number of RSUs granted shall
equal the grant date value of $4,500,000 divided by the closing price of the
ViacomCBS Class B common stock on the date of grant rounded down to the nearest
whole number. The RSUs granted shall vest 25% annually on the 1st, 2nd, 3rd and
4th anniversaries of the grant date subject to the Terms & Conditions of the
award. In the event that you are terminated without Cause or resign for Good
Reason in accordance with paragraph 11 of the Employment Agreement, this
one-time special equity award shall continue to vest at the same time as if you
remained actively employed with the Company.
This letter is also to confirm our understanding, notwithstanding any provision
in your Employment Agreement, that you shall receive a one-time special equity
award in lieu of your 2021 LTMIP equity award on the tenth (10th) business day
immediately following the Effective Date and the number of RSUs granted shall
equal the grant date value of $3,000,000 divided by the closing price of the
ViacomCBS Class B common stock on the date of grant rounded down to the nearest
whole number. The RSUs granted shall vest 25% annually on the 1st, 2nd, 3rd and
4th anniversaries of the grant date subject to the Terms & Conditions of the
award. In the event that you are terminated without Cause or resign for Good
Reason in accordance with paragraph 11 of the Employment Agreement, this
one-time special equity award shall continue to vest at the same time as if you
remained actively employed with the Company. For the avoidance of doubt, your
first regular LTMIP grant shall be made in 2022.
This letter is also to confirm our understanding, notwithstanding any provision
in your Employment Agreement, that the Company will also reimburse you, upon
your submission of a request for expense reimbursement, for the value of any
pro-rata reimbursements of relocation payments you have been required to make to
your former employer due to your termination of employment with that employer
prior to the first anniversary of such employment.




--------------------------------------------------------------------------------





This letter is also to confirm our understanding, notwithstanding any provision
in your Employment Agreement, that you will be required to relocate to the
greater New York City metropolitan area no later than July 1, 2021, and that you
will be eligible for relocation benefits at the same level and on the same terms
and conditions as other similarly-situated executives.
Except as herein amended, all other terms and conditions of your Employment
Agreement shall remain the same and your Employment Agreement as herein amended
shall remain in full force and effect.
If the foregoing correctly sets forth our understanding, please sign and return
both copies of this letter that have been provided to you. This document shall
constitute a binding agreement between us only after it also has been executed
by the Company and a fully executed copy has been returned to you.


Very truly yours,
 
 
 
VIACOMCBS INC.
By:
 /s/ Nancy Phillips
 
Name:
Nancy Phillips
 
Title:
Executive Vice President,
 
          
Chief People Officer







ACCEPTED AND AGREED:
 
 
 /s/ Naveen Chopra
Naveen Chopra
 
 
Dated:
Jun 30, 2020
 
 









